DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/2022 has been entered.
 
Response to Arguments
	Rejections under 35 USC 102(a)(2):
	Applicant’s Argument: Applicant argues beginning page 9 of the remarks filed 4/05/2022 that Lu fails to teach a value of a rangeToBestCell being configured and selecting a cell with highest number of beams corresponding to cells within the rangeToBestCell parameter. 
Examiner’s Response: Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The claims have been amended to recite the rangeToBestCell being configured overcoming a contingent limitation issue and thus changing the scope of the invention necessitating a new grounds of rejection after an updated search. See the updated rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5, 7, 11-15, 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites several “preset threshold value” instances but it is not clear to which “preset threshold value” the claim is referencing at different times. A “preset threshold value” is defined in line 23 but the claim recites it “being not configured” however “the preset threshold value” as in line 24 is later used in a comparison, thus rendering the claim indefinite as the preset threshold value here is “not configured” but is later used. The claim is further rendered indefinite as “the preset threshold value” in line 24 may be referencing “a preset threshold value” in line 23 or “a preset threshold value” in line 17. Therefore, the claim is recited such that it is unclear whether it 1) recites a threshold value as being not configured but is then shown to be used which is indefinite, or 2) references one of multiple previously defined preset threshold values, and it is not clear which preset threshold value is being referenced. Application specification [0027] appears to define a possible threshold as not being configured but this should be incorporated into the specification to distinguish the various recitations of “preset threshold value” as claimed. The dependent claims are rejected by virtue of dependence on claim 1 and claim 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 11-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shih et al. (“Shih”) (US 20200221372 A1, effective filing date of provisional application 62/788,223 filed Jan 4, 2019).

Regarding claim 1, Shih teaches:
A method, performed by a user equipment (UE), of performing a cell reselection procedure, the method comprising: receiving system information including priority information about frequencies [¶0128 system information including priority information based on priority about frequencies ]; 
performing a measurement for the frequencies including a predetermined new radio (NR) frequency, based on the priority information [¶0132-133 perform measurements on inter-frequency with priorities relative to service cell, where measurements performed on equal / lower priority frequencies if serving cell RX levels below threshold, being for NR frequencies see ¶0136-141, frequencies being NR frequencies ];
and performing a cell reselection procedure, based on a result of the measurement for the frequencies [¶0143 rank cells for cell reselection based on measuring], wherein the performing of the cell reselection procedure comprises: 
performing ranking of cells related with an intra-frequency or an inter-frequency in which priority is equal to a serving cell frequency [¶0143 cells ranked based on measurements which may be cells with priority equal to serving cell as in ¶0133, ¶141, for inter/intra frequencies in NR, and further ¶0156-157 rank cells by calculating R values], 
and based on a value of a rangeToBestCell parameter configured in the system information, selecting a cell with highest number of beams for which measurements are greater than a preset threshold value, from among cells having ranking values within the value of the rangeToBestCell parameter from a highest rank value [¶0163 “the UE may perform a cell reselection procedure to select a new suitable cell. The new suitable cell may have the highest number of beams above a threshold (e.g., an SINR-valued threshold, an RSRP-valued threshold, or an RSRQ-valued threshold) among the cells whose R value is within the indication (e.g., rangeToBestCell) of the R value of the cell ranked as the best cell”, ¶0157 R values considered ranking values as cells are ranked to calculate R values], and wherein based on a preset threshold value for the predetermined NR frequency being not configured, one beam greater than the preset threshold value is considered for a cell in the predetermined NR frequency [¶0114-115, threshold may not be configured for a frequency, in which case UE uses a default threshold thus evidence of at least one threshold not being configured, and further ¶0124 UE considers at least one beam with highest SINR value and being above a threshold for SINR, and this threshold may be different from an arbitrary “preset threshold” that is not configured as there may be any preset threshold not configured, and the preset threshold may be absThreshSS-BlocksConsolidation as in claim 7, which is not taught thus not configured in Shih].

Regarding claim 2, Shih teaches:
The method of claim 1, wherein the performing of the cell reselection procedure comprises: 
in case that a priority of  a (NR) inter- frequency or an inter-Radio Access Technology (RAT) frequency is higher than a priority of at least one frequency of the serving cell: selecting, from among at least one cell in the NR inter-frequency or the inter-RAT frequency, at least one cell including at least one frequency whose signal quality or signal power measured during a preset duration is greater than a first preset threshold value, based on the performed measurement [¶0150, frequency with higher priority than serving cell, “select a cell (e.g., a new suitable cell to camp on) on a higher priority frequency than the serving frequency. The cell of a higher priority RAT, a licensed carrier frequency or an unlicensed carrier frequency may fulfill that the SINR value of the cell is above a threshold” ], 
and in case that the priority of the at least one frequency in the NR inter-frequency or the inter-RAT frequency is lower than the priority of the at least one frequency of the serving cell, and a signal quality or signal power of the at least one frequency of the serving cell is smaller than a first threshold value during the preset duration [¶0133, measurements performed on lower priority frequencies if signal quality on serving cell not above threshold]: selecting, from among at least one cell in the NR inter-frequency or the inter-RAT frequency, at least one cell including the at least one frequency whose signal quality or signal power measured during the preset duration is greater than a second threshold value, based on the performed measurement [¶0114 UE select cell based on measurements above a threshold, and measurements may be gathered for a cell of lower priority ¶0132-133, ¶0141-142 cells determined to be measured i.e. lower priority are measured and ranked based on measurements, consider cells based on ranking ¶0163].

Regarding claim 3, Shih teaches:
The method of claim 2, wherein the cell reselection procedure is performed after at least 1 second has elapsed after the UE camped on the serving cell [¶0150].

Regarding claim 11, Shih teaches:
A user equipment (UE) for performing a cell reselection procedure, the UE comprising: a transceiver; and a processor operatively coupled to the transceiver [¶0169] and configured to: receive system information including priority information about frequencies [¶0128 system information including priority information based on priority about frequencies ]; 
perform a measurement for the frequencies including a predetermined new radio (NR) frequency, based on the priority information [¶0132-133 perform measurements on inter-frequency with priorities relative to service cell, where measurements performed on equal / lower priority frequencies if serving cell RX levels below threshold, being for NR frequencies see ¶0136-141, frequencies being NR frequencies ];
and perform a cell reselection procedure, based on a result of the measurement for the frequencies [¶0143 rank cells for cell reselection], wherein the performing of the cell reselection procedure comprises: 
perform ranking of cells related with an intra-frequency or an inter-frequency in which priority is equal to a serving cell frequency [¶0143 cells ranked based on measurements which may be cells with priority equal to serving cell as in ¶0133, ¶141, and further ¶0156-157 rank cells by calculating R values], 
and based on a value of a rangeToBestCell parameter configured in the system information, select a cell with highest number of beams for which measurements are greater than a preset threshold value, from among cells having ranking values within the value of the rangeToBestCell parameter from a highest rank value [¶0163 “the UE may perform a cell reselection procedure to select a new suitable cell. The new suitable cell may have the highest number of beams above a threshold (e.g., an SINR-valued threshold, an RSRP-valued threshold, or an RSRQ-valued threshold) among the cells whose R value is within the indication (e.g., rangeToBestCell) of the R value of the cell ranked as the best cell”, ¶0157 R values considered ranking values as cells are ranked to calculate R values], and wherein based on a preset threshold value for the predetermined NR frequency being not configured, one beam greater than the preset threshold value is considered for a cell in the predetermined NR frequency [¶0114-115, threshold may not be configured for a frequency, in which case UE uses a default threshold thus evidence of at least one threshold not being configured, and further ¶0124 UE considers at least one beam with highest SINR value and being above a threshold for SINR, and this threshold may be different from an arbitrary “preset threshold” that is not configured as there may be any preset threshold not configured, and the preset threshold may be absThreshSS-BlocksConsolidation as in claim 7, which is not taught thus not configured in Shih].

Regarding claim 12, Shih teaches:
The UE of claim 11, wherein the processor is further configured to: 
in case that a priority of  a (NR) inter- frequency or an inter-Radio Access Technology (RAT) frequency is higher than a priority of at least one frequency of the serving cell: select, from among at least one cell in the NR inter-frequency or the inter-RAT frequency, at least one cell including at least one frequency whose signal quality or signal power measured during a preset duration is greater than a first preset threshold value, based on the performed measurement [¶0150, frequency with higher priority than serving cell, “select a cell (e.g., a new suitable cell to camp on) on a higher priority frequency than the serving frequency. The cell of a higher priority RAT, a licensed carrier frequency or an unlicensed carrier frequency may fulfill that the SINR value of the cell is above a threshold” ], 
and in case that the priority of the at least one frequency in the NR inter-frequency or the inter-RAT frequency is lower than the priority of the at least one frequency of the serving cell, and a signal quality or signal power of the at least one frequency of the serving cell is smaller than a first threshold value during the preset duration [¶0133, measurements performed on lower priority frequencies if signal quality on serving cell not above threshold]: select, from among at least one cell in the NR inter-frequency or the inter-RAT frequency, at least one cell including the at least one frequency whose signal quality or signal power measured during the preset duration is greater than a second threshold value, based on the performed measurement [¶0114 UE select cell based on measurements above a threshold, and measurements may be gathered for a cell of lower priority ¶0132-133, ¶0141-142 cells determined to be measured i.e. lower priority are measured and ranked based on measurements, consider cells based on ranking ¶0163].

Regarding claim 13, Shih teaches:
The UE of claim 12, wherein the processor is further configured to perform cell reselection procedure after at least 1 second has elapsed after the UE camped on the serving cell [¶0150].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4-5, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (“Shih”) (US 20200221372 A1) in view of Lee et al. (“Lee”) (US 20220150776 A1).

Regarding claim 4, Shih teaches:
The method of claim 2, wherein, in case that the selected at least one cell is a plurality of selected cells [¶0132 cells for reselection comprise multiple cells], the performing of the cell reselection procedure comprises: Response dated: April 5, 2022Reply to Office Action of: January 5, 2022 performing rank of the plurality of selected cells [¶0143 cells ranked based on measurements which may be cells with priority equal to serving cell as in ¶0133, ¶141, and ¶0157 rank cells by calculating R values]; determining whether the value of the rangeToBestCell parameter is configured in received system information [¶0163 “the UE may perform a cell reselection procedure to select a new suitable cell. The new suitable cell may have the highest number of beams above a threshold (e.g., an SINR-valued threshold, an RSRP-valued threshold, or an RSRQ-valued threshold) among the cells whose R value is within the indication (e.g., rangeToBestCell) of the R value of the cell ranked as the best cell”, ¶0157 R values considered ranking values as cells are ranked to calculate R values]; and selecting one of the plurality of selected cells, based on a result of the determining of whether the value of the rangeToBestCell parameter is configured [[¶0163 “the UE may perform a cell reselection procedure to select a new suitable cell” based on rangeToBestCell result].
Shih teaches frequency bands and priorities and NR may be highest priority but this is not expressly taught however Lee teaches a frequency band of highest priority is a NR frequency [¶0165]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shih by expressly teaching a highest priority of a NR frequency. Shih teaches higher priority values for NR frequencies but does not expressly teach NR frequency has the highest priority however it would have been obvious to specify the NR frequency as being a highest priority as in Lee as it would have been a simple substitution of parts to replace the unspecified highest frequency of Shih with a NR frequency as Lee teaches a number of RATs may have the highest priority see ¶0165-166 without altering the intended outcome of cell reselection. 

Regarding claim 5, Shih-Lee teaches:
The method of claim 4, wherein the selecting of one of the plurality of selected cells, based on the result of the determining of whether the value of the rangeToBestCell parameter is configured, comprises: in case that the value of the rangeToBestCell parameter is not configured, selecting a highest-ranked cell of the plurality of selected cells [Shih ¶0161 “In some of the present implementations, if the indication (e.g., rangeToBestCell) is not configured, the UE may perform the cell reselection procedure to select a new suitable cell ranked as the best cell”].

Regarding claim 14, Shih teaches:
The UE of claim 12, wherein, if the selected at least one cell is a plurality of selected cells [¶0132 cells for reselection comprise multiple cells], the processor is further configured to: Response dated: April 5, 2022Reply to Office Action of: January 5, 2022 perform rank of the plurality of selected cells [¶0143 cells ranked based on measurements which may be cells with priority equal to serving cell as in ¶0133, ¶141, and ¶0157 rank cells by calculating R values]; determine whether the value of the rangeToBestCell parameter is configured in received system information [¶0163 “the UE may perform a cell reselection procedure to select a new suitable cell. The new suitable cell may have the highest number of beams above a threshold (e.g., an SINR-valued threshold, an RSRP-valued threshold, or an RSRQ-valued threshold) among the cells whose R value is within the indication (e.g., rangeToBestCell) of the R value of the cell ranked as the best cell”, ¶0157 R values considered ranking values as cells are ranked to calculate R values]; and select one of the plurality of selected cells, based on a result of the determining of whether the value of the rangeToBestCell parameter is configured [[¶0163 “the UE may perform a cell reselection procedure to select a new suitable cell” based on rangeToBestCell result].
Shih teaches frequency bands and priorities and NR may be highest priority but this is not expressly taught however Lee teaches a frequency band of highest priority is a NR frequency [¶0165]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shih by expressly teaching a highest priority of a NR frequency. Shih teaches higher priority values for NR frequencies but does not expressly teach NR frequency has the highest priority however it would have been obvious to specify the NR frequency as being a highest priority as in Lee as it would have been a simple substitution of parts to replace the unspecified highest frequency of Shih with a NR frequency as Lee teaches a number of RATs may have the highest priority see ¶0165-166 without altering the intended outcome of cell reselection. 

Regarding claim 15, Shih-Lee teaches:
The UE of claim 14, wherein the processor is further configured to: when the value of the rangeToBestCell parameter is not configured, select a highest-ranked cell of the plurality of selected cells [Shih ¶0161 “In some of the present implementations, if the indication (e.g., rangeToBestCell) is not configured, the UE may perform the cell reselection procedure to select a new suitable cell ranked as the best cell”].

Claim 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (“Shih”) (US 20200221372 A1) in view of Kim et al. (“Kim”) (US 20200053620 A1).

Regarding claim 7, Shih teaches:
The method of claim 1.
Shih teaches a preset threshold but not the claimed threshold however Kim teaches
wherein the preset threshold value is determined based on an absThreshSS-BlocksConsolidation parameter, and wherein the absThreshSS-BlocksConsolidation parameter is transmitted for each of NR inter-frequencies [¶0102, absThreshSS-BlocksConsolidation parameter configured by SIB, and transmitted for multiple frequencies see ¶0165-167 and SIB4 field descriptions, wherein may be NR ¶0166, ¶0118]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shih by specifying a preset threshold that may be configured by system information being absThreshSS-BlocksConsolidation as in Kim. Shih teaches configuring thresholds and it would have been obvious to modify the configuration to specify whether a absThreshSS-BlocksConsolidation is configured as in Kim who teaches this allows for cell reselection ¶0008 for cells with multiple beams ¶0108.

Regarding claim 17, Shih teaches:
The UE of claim 11.
Shih teaches a preset threshold but not the claimed threshold however Kim teaches
wherein the preset threshold value is determined based on an absThreshSS-BlocksConsolidation parameter, and wherein the absThreshSS-BlocksConsolidation parameter is transmitted for each of NR inter-frequencies [¶0102, absThreshSS-BlocksConsolidation parameter configured by SIB, and transmitted for multiple frequencies see ¶0165-167 and SIB4 field descriptions, wherein may be NR ¶0166, ¶0118]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shih by specifying a preset threshold that may be configured by system information being absThreshSS-BlocksConsolidation as in Kim. Shih teaches configuring thresholds and it would have been obvious to modify the configuration to specify whether a absThreshSS-BlocksConsolidation is configured as in Kim who teaches this allows for cell reselection ¶0008 for cells with multiple beams ¶0108.

Examiner’s Note
	Examiner recommends reciting “in response to” instead of “when” or “in case” for the method claims 2, 4, 5, 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. US 20200322856 A1 ¶0149.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/Primary Examiner, Art Unit 2478